           Case 1:20-cr-00006-PB Document 16 Filed 02/24/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT                                                1.1,

                         FOR THE DISTRICT OF NEW HAMPSHIRE                        SFE8 2I: /iHi|:39

UNITED STATES OF AMERICA

V.                                                      cr.no. 26-tE--0b-PB
                    f^V«>lT>N BlL.




                         WAIVER OF RIGHTS TO SPEEDY TRIAL


        I. G-hz.L'^iofrt&e^OvttrNen- defendant in the above-captioned matter,
hereby waive my constitutional and statutory rights to a speedy trial and agree my trial may be

rescheduled from the two week period beginning Mftrac*v 3                    ,for at least     days.

I agree to this delay for the reasons set forth in the Motion to Continue, electronically filed with

the Court on FBA          2o-2.o , by my attorney, Eric Wolpin.



                                                      Respectfully submitted.




Date:    2..
                                                      Signature


               7-
